                    Case 19-11396-MFW
Official Form 417A (12/18)                        Doc 221       Filed 09/27/19     Page 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                            )
        In re:                                              )   Chapter 11
                                                            )
        HDR HOLDING, INC., et al.,1                         )   Case No. 19-11396 (MFW)
                                                            )
                                Debtors.                    )   (Jointly Administered)
                                                            )


                         NOTICE OF APPEAL AND STATEMENT OF ELECTION




    Part 1: Identify the appellant(s)

                 1.     Name(s) of appellant(s):
                        Official Committee of Unsecured Creditors

                 2.     Position of appellant(s) in the adversary proceeding or bankruptcy case that is the
                        subject of this appeal:

                         For appeals in an adversary                For appeals in a bankruptcy case and
                         proceeding.                                not in an adversary proceeding.
                         ☐ Plaintiff                                ☐ Debtor
                         ☐ Defendant                                ☐ Creditor
                         ☐ Other (describe)                         ☐ Trustee
                                                                    ☒ Other (describe) Official
                                                                    Committee of Unsecured Creditors
                                                                    appointed pursuant to Bankruptcy
                                                                    Code section 1102(a)(1)




    1
                 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
                 identification number, are: HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The
                 Debtors’ mailing address is 800 E. Virginia Ave., West Chester, PA 19380.


    Official Form 417A                Notice of Appeal and Statement of Election                     page 1
    #55348235 v2
                Case 19-11396-MFW        Doc 221     Filed 09/27/19       Page 2 of 5




Part 2: Identify the subject of this appeal

         1.     Describe the judgment, order, or decree appealed from: Order: (A) Authorizing
                the Sale of All of the Schramm Inc. Debtor's Assets Free and Clear of Liens,
                Claims, Encumbrances, and Other Interests, (B) Authorizing and Approving
                the Schramm Inc. Debtor's Performance Under the Stalking Horse Purchase
                Agreement, (C) Approving the Assumption and Assignment of Certain of the
                Schramm Inc. Debtor's Executory Contracts and Unexpired Leases Related
                Thereto and (D) Granting Related Relief (Docket No. 208)

         2.     State the date on which the judgment, order, or decree was entered: September
                17, 2019



Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

           1.   Party: Official Committee   Attorney: Pepper Hamilton LLP
                of Unsecured Creditors                Donald J. Detweiler
                                                      Hercules Plaza, Suite 5100
                                                      1313 N. Market Street, P.O. Box 1709
                                                      Wilmington, Delaware 19899-1709
                                                      Telephone: (302) 777-6500
                                                      Facsimile: (302) 421-8390
                                                      E-mail: detweild@pepperlaw.com
                                                      and
                                                      Francis J. Lawall
                                                      Two Logan Square Eighteenth and Arch
                                                      Streets
                                                      Philadelphia, PA 19103
                                                      Phone: (215) 981-4000
                                                      Fax: (215) 981-4750
                                                      E-mail: lawallf@pepperlaw.com




Official Form 417A           Notice of Appeal and Statement of Election                    page 2
#55348235 v2
                Case 19-11396-MFW           Doc 221     Filed 09/27/19       Page 3 of 5




           2.   Party: HDR Holding, Inc.       Attorney: Young Conaway Stargatt & Taylor LLP
                                                         Pauline K. Morgan (Bar No. 3650)
                                                         Sean T. Greecher (Bar No. 4484)
                                                         Joseph M. Mulvihill (Bar No. 6061)
                                                         Jared W. Kochenash (Bar No. 6557)
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Tel: (302) 571-6600
                                                         Fax: (302) 571-1253


           3.   Schramm, Inc.                  Attorney: Young Conaway Stargatt & Taylor LLP
                                                         Pauline K. Morgan (Bar No. 3650)
                                                         Sean T. Greecher (Bar No. 4484)
                                                         Joseph M. Mulvihill (Bar No. 6061)
                                                         Jared W. Kochenash (Bar No. 6557)
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Tel: (302) 571-6600
                                                         Fax: (302) 571-1253

           4.   Schramm II Inc.                Attorney: Robinson & Cole LLP
                                                         Jamie L. Edmonson
                                                         1000 N. West Street Suite 1200
                                                         Wilmington, DE 19801
                                                         Telephone: (302) 516-6705
                                                         Facsimile: (302) 295-5046
                                                         jedmonson@rc.com
                                                         and
                                                         Winston & Strawn LLP
                                                         Carey D. Schreiber
                                                         200 Park Avenue
                                                         New York, NY 10166-4193
                                                         Telephone: (212) 294-6700
                                                         Facsimile: (212) 294-4700

                                                         Justin E. Rawlins
                                                         333 S. Grand Avenue, 38th Floor
                                                         Los Angeles, CA 90071-1543
                                                         Telephone: (213) 615-1700
                                                         Facsimile: (213) 615-1750
           5.   GenNx360 Capital               Attorney: Robinson & Cole LLP
                Partners, L.P.                           Jamie L. Edmonson



Official Form 417A              Notice of Appeal and Statement of Election                 page 3
#55348235 v2
                Case 19-11396-MFW         Doc 221     Filed 09/27/19       Page 4 of 5




                                                          1000 N. West Street Suite 1200
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 516-6705
                                                          Facsimile: (302) 295-5046
                                                          jedmonson@rc.com
                                                          and
                                                          Winston & Strawn LLP
                                                          Carey D. Schreiber
                                                          200 Park Avenue
                                                          New York, NY 10166-4193
                                                          Telephone: (212) 294-6700
                                                          Facsimile: (212) 294-4700

                                                          Justin E. Rawlins
                                                          333 S. Grand Avenue, 38th Floor
                                                          Los Angeles, CA 90071-1543
                                                          Telephone: (213) 615-1700
                                                          Facsimile: (213) 615-1750

           6.   DNOW L.P.                    Attorney: Ashby & Geddes, P.A.
                                                        Michael D. DeBaecke
                                                       500 Delaware Avenue, 8th Floor
                                                       P.O. Box 1150
                                                       Wilmington, Delaware 19801
                                                       Tel: 302-654-1888
                                                       Fax: 302-654-2067

           7.   Hark Capital I, LP           Attorney: The Rosner Law Group LLC
                                                       Frederick B. Rosner
                                                       Jason A. Gibson
                                                       824 N. Market Street, Suite 810
                                                       Wilmington, DE 19801
                                                       Tel: (302) 777-1111
                                                       rosner@teamrosner.com
                                                       gibson@teamrosner.com
                                                       and
                                                       Perkins Coie LLP
                                                       Jordan A. Kroop,
                                                       2901 N. Central Avenue Suite 2000
                                                       Phoenix, Arizona 85012-2788
                                                       Telephone: (602) 351-8017
                                                       Email: JKroop@perkinscoie.com




Official Form 417A            Notice of Appeal and Statement of Election                    page 4
#55348235 v2
               Case 19-11396-MFW          Doc 221     Filed 09/27/19       Page 5 of 5




Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

         ☐     Appellant(s) elect to have the appeal heard by the United States District Court
               rather than by the Bankruptcy Appellate Panel.



Part 5: Sign below



 /s/ Donald J. Detweiler                                    Date: September 27, 2019
 Signature of attorney for appellant(s) (or
 appellant(s) if not represented by an attorney)

 Name, address, and telephone number of
 attorney (or appellant(s) if not represented by
 an attorney):

 Pepper Hamilton LLP
 Donald J. Detweiler
 Hercules Plaza, Suite 5100
 1313 N. Market Street, P.O. Box 1709
 Wilmington, Delaware 19899-1709
 Telephone: (302) 777-6500
 Facsimile: (302) 421-8390
 E-mail: detweild@pepperlaw.com




Fee waiver notice: If appellant is a child support creditor or its representative and appellant has
filed the form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing
benefit of Fed. R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate
Filing) and file that declaration along with the Notice of Appeal.]




Official Form 417A            Notice of Appeal and Statement of Election                      page 5
#55348235 v2
